J. B. McPHERSON, District Judge.
I have given attentive consideration to this case with its few and narrow points of difference between the parties, and am of. opinion that the three claims insisted upon, namely, claim 3 of the Anderson patent, No. 457,331, claim 1 of the Pierce & Poinsett patent, No. 623,423, and claim 1 of the Holmes patent, No. 538,914, all relating to staking machines in the art of finishing leather, have been infringed by the defendants’ machine, which is manufactured under the Scott patent, No. 819,605. Indeed, the defense brought forward lacks strength so visibly that I have been inclined to believe that not much reliance is placed upon it by the defendants themselves. For the present, therefore, I- shall not take what seems now to be the superfluous trouble to say anything further about the case, except to direct the usual decree to be entered in favor of the complainant, with costs. But if an appeal be taken, and the defendants should desire a statement of my views in more detail, I shall endeavor to comply with their wishes.